DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and arguments/remarks filed on 08/26/2021 have been entered and fully considered.
Instant claims 1, 25, and 27 have been amended currently.
Currently, instant claims 1-29 are pending.

Response to Arguments
Applicant's arguments/remarks filed 08/26/2021 have been fully considered but they are not persuasive. 
Applicant states and acknowledges the previous and current double patenting rejection on p. 7 of the current remarks. The double patenting rejection is held in “abeyance.” Therefore, the previous claim rejections will be maintained until otherwise.
Regarding instant claims 1 and 25 as well as the currently filed declaration by Dr. Levner; Applicant states and discusses on p. 8 of the current remarks that, “Thus, Ingber's agents do not address the problem that is solved by the instant invention, namely the problem of running blood through a microfluidic device under conditions which permit the blood to clot, albeit in a controlled manner.”. The Examiner disagrees. 
Regarding instant claim 7 and the currently filed declaration by Dr. Levner; Applicant states and discusses on p. 8 of the remarks that the “calcium” disclosed by Ingber et al., e.g. para. [0017] and fig. 5, is not being employed as a reagent as recited in instant claim 7. The Examiner disagrees. As stated in para. [0017], Ingber et al. disclose the use of calcium as a means to treat thin films on a heart chip; the Examiner reads this as calcium functioning like a reagent that is employed to cause a reaction. With this stated, it is the position of the Examiner that Ingber et al. still applies to the current instant claims.
Examiner’s note:  In the current remarks and declaration, the Applicant implies a step for restoring the coagulation abilities of a sample once it comes into contact with an agent in the channel(s) of a microfluidic device. The instant claims recite a method of using a microfluidic device, wherein an anti-coagulated biological sample can have its coagulation abilities restored with an agent. The instant claims do recite flowing the sample and/or agent together, but fails to expressly recite a step for restoring the coagulation abilities of a sample once it comes into contact with an agent in the channel(s) of a microfluidic device. Though the instant claims imply this step, they do not expressly or clearly recite a “restoring” step; appropriate clarity is suggested by the Examiner in order to clearly recite the invention of the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 15/648,162 (US 2018/0017585 A1) - now U.S. 10,989,721 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both copending applications recite methods of using a microfluidic device, wherein the device comprises an input and output channel, a test channel with endothelial cells disposed there within the test channel, and at least one input additive channel (see both sets of pending claims).  Both sets of claims recite a method of using the same microfluidic device (see both sets of pending claims); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ both methods with microfluidic devices for the purpose of analyzing a biological sample via an agent in order to observe coagulation and/or anti-coagulation of the biological sample.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0342445 A1 (Ingber et al.).
In regards to instant claims 1, 10-11, 17-20, and 25-26; Ingber et al. discloses (abstract, para. [0006], and fig. 1-20) organ chips - also known as organ-on-a-chip device - are “microfluidic devices” that are configured to mimic at least one physiological function and/or response of organs of interest - e.g. from a mammal like a human, other animal or organism, an insect, or a plant (“providing, a microfluidic device comprising …”).  Ingber et al. discloses (para. [0045]) that the organ chips can be designed from at least two different organ chips can be selected from one or both of the following design and/or configuration:  (i) a first organ chip can comprise:  a body comprising a central channel (encompassing “a test channel”) therein, and an least partially “porous” and at least partially flexible first membrane positioned within the central channel and along a plane (encompassing “a back channel”), wherein the first membrane is configured to separate the central channel to form two sub-channels (encompassing “a plurality of first additive channels …” with “terminal openings”), wherein one side of the first membrane is seeded with vascular endothelial “cells”, and the other side of the first membrane is seeded with at least one type of organ-specific parenchymal “cells”; and/or (ii) a second organ chip can comprise:  a body comprising a first chamber enclosing a plurality of muscular thin films adapted to measure contraction of muscle cells, and a second chamber comprising a layer of muscle cells on the bottom surface of the second chamber (further encompassing “a plurality of second additive channels …” with “terminal openings”).  Ingber et al. discloses (para. [0069]) organ chips that can be designed to have a common shape and have “positioned” inlets (“input channel”) and outlets (“output channel”) for delivery of fluids to the Microvascular channels lined by microvascular “endothelium” and Interstitial fluid channels lined by organ-specific parenchymal “cells” - e.g. alveolar epithelium, heart muscle, hepatocytes, etc.  Ingber et al. further discloses (para. [0278]-[0293]) a method of processing cells within organ chips of a system employing at least one active agent:  (“A method of using a microfluidic device, comprising …”).  Ingber et al. expressly discloses (para. [0062]) a fluid being modified for reducing non-specific “binding” (the Examiner is reading this on the claimed “fixing” of the instant claims) of a species in the fluid to the inner surface(s) of a channel(s) such as the use of a surfactant or a blocking protein for reducing cell or protein adhesion; and further discloses appropriate methods and/or reagents for use to reduce non-specific binding of a species in a fluid to the channel wall(s) and/or membranes based on a substrate material of the microfluidic devices and/or types of species to be blocked:  (encompassing “an anticoagulant biological sample …”, “an agents that restores the coagulation abilities ...”,and claimed method steps starting with “flowing said anti-coagulated … and flowing said agent …”).  Ingber et al. also discloses (para. [0299]) that “method” includes one or more methods, and/or steps of the type described herein and/or which will become apparent to those persons skilled in the art upon reading this disclosure and so forth (encompassing claimed steps being “performed in any order or simultaneously.”).  Ingber et al. discloses (fig. 1 and 11E) the use of a plurality of tubes (further encompassing a plurality of first and second “additive channels” with “terminal openings”) connected to microfluidic chip devices via input and output ports (further encompassing “input” and “output” portions that are “rigid”) that are not numbered in their figures; furthermore, Ingber et al. expressly discloses/shows (fig. 11E) fluid flowing descriptions via arrows from separate lines/channels into a singular line/channel:  (“flows from said at least two input additive channels into said input portion of said test channel,” and “flows from said at least two input additive channels, merges with flow from step b) into said input portion of said test channel,”).
In regards to instant claims 2 and 29; Ingber et al. disclose (para. [0073]) that one skilled in the art can adjust the condition of their chip system like modulating the “flow rates” of fluids.
In regards to instant claims 3-4; Ingber et al. discloses (para. [0103]) observing blood clot formation (encompassing “a thrombotic process” based off the well-known common definition of the word “thrombosis”) as seen in humans in a lung-on-a-chip system.
In regards to instant claims 5-6; Ingber et al. discloses (para. [0306]) collecting cell from fluid samples like a “blood” sample.
In regards to instant claim 7; Ingber et al. discloses (fig. 5 and para. [0017]) a graph of muscular thin films – MTFs - mimicking whole heart tissue drug responses to “calcium”, caffeine, and isoproterenol.
In regards to instant claims 8-9; Ingber et al. discloses (para. [0072] and [0110]) using “optical imaging” and contractility analysis of “cells” exposed to a culture medium with or without an active agent within heart chips.
In regards to instant claims 12-16; Ingber et al. discloses (para. [0064]) organ chips with at least one outlet port (“output channel”) for fluid to exit, wherein, in some embodiments, at least one port can be connected to at least one electrical component like an electrode for ECG measurement (encompassing “wherein said analyzing comprises testing for the existence of, or the amount of, components …”).  Ingber et al. discloses (para. [0103]) lung chips to evaluate lung response to an active agent that show blood “clotting” formation that is seen in humans.
In regards to instant claims 21-24; Ingber et al. discloses (para. [0069]-[0070]) the use of different type of organ chips that are lined with different types of cells:  (encompassing “non-endothelial cell type”).
In regards to instant claims 27-28; Ingber et al. discloses (fig. 1) discloses “perpendicularly” oriented inlet and outlet channels and lines for a microfluidic device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        

/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797